     Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 1 of 8 PageID 1



                         IN THE UNITED STATES DISTRICT COURT FOR
                              THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


PROGRESSIVE EXPRESS INSURANCE                         CASE NO.:
COMPANY, an Ohio corporation,

         Plaintiff,

v.

THE CASH CONNECTION OF TAMPA
BAY, INC., a Florida Corporation; AIR-
VAC CONNECTION, INC., a Florida
Corporation; BRIAN MEZRAH; and MYA
LEE,

         Defendants.


                       COMPLAINT FOR DECLARATORY JUDGMENT

         PROGRESSIVE EXPRESS INSURANCE COMPANY (“PROGRESSIVE”), an Ohio

corporation, by and through its undersigned attorney, files this Complaint for Declaratory

Judgment against Defendants, THE CASH CONNECTION OF TAMPA BAY, INC., a Florida

corporation (“CASH CONNECTION”), AIR-VAC CONNECTION, INC., a Florida corporation

(“AIR-VAC”), BRIAN MEZRAH (“MEZRAH”), and MYA LEE (“LEE”), and alleges as follows:

         1.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201.

                           PARTIES, JURISDICTION AND VENUE

         2.      Jurisdiction in this matter is based upon diversity of citizenship pursuant to 28

U.S.C. § 1332(a)(1).

         3.      At all times material hereto, PROGRESSIVE was a corporation organized and

existing under the laws of the State of Ohio, with its principal place of business in the State of

Ohio.
  Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 2 of 8 PageID 2



        4.      At all times material hereto, CASH CONNECTION was a corporation organized

and existing under the laws of the State of Florida, with its principal place of business in

Hillsborough County, Florida.

        5.      At all times material hereto, AIR-VAC was a corporation organized and existing

under the laws of the State of Florida, with its principal place of business in Hillsborough County,

Florida.

        6.      At all times material hereto, MEZRAH was a citizen of the State of Florida and

resided in Hillsborough County, Florida.

        7.      At all times material hereto, LEE was a citizen of the State of Florida and resided

in Hillsborough County, Florida.

        8.      This court has subject matter over the instant action pursuant to 28 U.S.C. §

1332(a)(1), because diversity of citizenship exists as between PROGRESSIVE, on the one hand,

and Defendants, on the other, and the amount in controversy exceeds $75,000.00.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, because all defendants

reside in this district, the insurance policy at issue was entered into in this district, and the events

giving rise to the insurance claim at issue occurred in this district.

                                THE PROGRESSIVE POLICIES

        10.     PROGRESSIVE issued a Commercial Automobile Insurance Policy, under Policy

No. 04406176-9, to CASH CONNECTION, for the policy period from November 3, 2018 to

November 3, 2019 (the “CASH CONNECTION Policy”), a copy of which is attached hereto as

Exhibit “A”, and incorporated by reference herein.

        11.     PROGRESSIVE issued a Commercial Automobile Insurance Policy, under Policy

No. 05612428-9, to AIR-VAC, for the policy period from July 10, 2019 to July 10, 2019 (the



                                                   2
 Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 3 of 8 PageID 3



“AIR-VAC Policy”), a copy of which is attached hereto as Exhibit “B”, and incorporated by

reference herein.

       12.     The CASH CONNECTION policy insured two motor vehicles, a 2012 Toyota

Tacoma and a 2014 Toyota RAV4.

       13.     The AIR-VAC Policy insured five vehicles, a 2002 Sterling M85, a 2010 Chevrolet

Express G1500, a 2016 Izuzu NRR, a 2003 Saab 9-3, and a 2017 Ford Escape.

       14.     The terms, conditions and exclusions set forth in both the CASH CONNECTION

Policy and the AIR-VAC Policy are identical and provide, in pertinent part, as follows:


                                  GENERAL DEFINITIONS

       The following definitions apply throughout the policy. Defined terms are printed
       in boldface type and have the same meaning whether in the singular, plural, or
       any other form.
                                                ***
       4. “Declarations page” means the document prepared by us listing your policy
           information, which may include the types of coverage you have elected, the
           limit for each coverage, the cost for each coverage, the specifically described
           autos covered by this policy, and the types of coverage for each specifically
           described auto.

       5. “Insured auto” or “your insured auto” means:
          a. Any auto specifically described on the declarations page; or
          b. An additional auto for Part I - Liability To Others and/or Part II - Damage
              To Your Auto on the date you become the owner if:
              (i) you acquire the auto during the policy period shown on the declara-
                   tions page;
              (ii) we insure all autos owned by you that are used in your business;
              (iii)no other insurance policy provides coverage for that auto; and
              (iv) you tell us within 30 days after you acquire it that you want us to
                   cover it for that coverage.
          If you add any coverage, increase your limits or make any other changes to this
          policy during the 30 day period after you acquire an additional auto, these
          changes to your policy will not become effective until after you ask us to add
          the coverage, increase your limits or make such changes for the additional auto.
          We may charge premium for the additional auto from the date you acquire the
          auto.



                                                3
Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 4 of 8 PageID 4



        With respect to Part I - Liability To Others, if we provide coverage for an ad-
        ditionally acquired auto in accordance with this paragraph b., we will provide
        the same coverage for such additional auto as we provide for any auto shown
        on the declarations page.
                                              ***
        c. Any replacement auto on the date you become the owner if:
            (i) you acquire the auto during the policy period shown on the
                 declarations page;
            (ii) the auto that you acquire replaces one specifically described on the
                 declarations page due to termination of your ownership of the replaced
                 au-to or due to mechanical breakdown of, deterioration of, or loss to the
                 replaced auto that renders it permanently inoperable; and
            (iii) no other insurance policy provides coverage for that auto.
                                           ***
    14. “Temporary substitute auto” means any auto you do not own while used
        with the permission of its owner as a temporary substitute for an insured auto
        that has been withdrawn from normal use due to breakdown, repair, servicing,
        loss or destruction.
                                              ***
                           PART I - LIABILITY TO OTHERS

    INSURING AGREEMENT - LIABILITY TO OTHERS

    Subject to the Limits of Liability, if you pay the premium for liability coverage for
    the insured auto involved, we will pay damages, other than punitive or exemplary
    damages, for bodily injury, property damage, and covered pollution cost or
    expense, for which an insured becomes legally responsible because of an accident
    arising out of the ownership, maintenance or use of that insured auto. However,
    we will only pay for the covered pollution cost or expense if the same accident
    also caused bodily injury or property damage to which this insurance applies.

    ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

    A. When used in Part I - Liability To Others, insured means:
       1. You with respect to an insured auto.
       2. Any person while using, with your permission, and within the scope of that
          permission, an insured auto you own, hire, or borrow except:
          (a) A person while he or she is working in a business of selling, leasing,
              repairing, parking, storing, servicing, delivering or testing autos, unless
              that business is yours and it was so represented in your application.
          (b) A person, other than one of your employees, partners (if you are a part-
              nership), members (if you are a limited liability company), officers or
              directors (if you are a corporation), or a lessee or borrower or any of
              their employees, while he or she is moving property to or from an
              insured auto.



                                              4
  Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 5 of 8 PageID 5



                (c) The owner or anyone else from whom the insured auto is leased, hired,
                    or borrowed unless the insured auto is a trailer connected to a power
                    unit that is an insured auto. However, this exception does not apply if
                    the insured auto is specifically described on the declarations page.
             For purposes of this subsection A.2., an insured auto you own includes any
             auto specifically described on the declarations page.
             3. Any other person or organization, but only with respect to the legal liability
                of that person or organization for acts or omissions of any person otherwise
                covered under this Part I - Liability To Others.
                                                 ***
             B. When used in Part I - Liability To Others, insured auto also includes:
                                                 ***
             3. Any temporary substitute auto.

                         THE ACCIDENT AND DAMAGES CLAIMED

       15.      On January 13, 2019, MEZRAH was operating a 2017 Landrover Discovery (the

“Landrover”) owned by CASH CONNECTION at or near the intersection of 50th Street and 16th

Avenue South, in Hillsborough County, Florida when the Landrover struck LEE, a pedestrian,

which accident caused serious bodily injuries to her (the “Accident”).

       16.      As a result, LEE has filed a Complaint in the Circuit Court of the Thirteenth Judicial

Circuit, in and for Hillsborough County, Florida, Case No. 19-CA-5704 against CASH

CONNECTION and MEZRAH (the “Underlying Litigation”), a copy of which Complaint is

attached hereto as Exhibit “C.”

       17.      Moreover, LEE, through counsel, has made a demand on PROGRESSIVE for

damages under the both the CASH CONNECTION policy and the AIR-VAC Policy as a result of

the accident.

       18.      In addition to the CASH CONNECTION Policy and the AIR-VAC Policy

described above, PROGRESSIVE also issued a Personal Auto Policy to MEZRAH under Policy

No. 80261887 (the “Personal Auto Policy”), for the policy period from Novemer 10, 2018 to May

10, 2019, which policy insured the Landrover.



                                                  5
  Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 6 of 8 PageID 6



       19.     PROGRESSIVE, concedes that the Personal Auto Policy does provide bodily

injury liability coverage to MEZRAH as a result of the injuries sustained by LEE in the Accident,

and to CASH CONNECTION who, it is alleged in the Underlying Litigation, is vicariously liable

for the negligence of MEZRAH as the owner of the Landrover

       20.     PROGRESSIVE is providing a defense to MEZRAH and CASH CONNECTION

in the Underlying Litigation pursuant to the terms of the Personal Auto Policy.

                      GROUNDS FOR DECLARATORY JUDGMENT

       21.     PROGRESSIVE contends that neither the CASH CONNECTION Policy nor the

AIR-VAC Policy provide bodily injury liabilty coverage to CASH CONNECTION, AIR-VAC or

MEZRAH, as a result of the injuries being claimed by LEE.

       22.     More specifically, PROGRESSIVE contends that the Landrover does not meet the

definition of an “insured auto” or “your insured auto” in that it is not specifically described on the

Declarations Page, nor does it meet the definition of “additional auto”, “replacement auto”, or

“temporary substitute auto.”

       23.     Accordingly PROGRESSIVE contends that it has no duty to indemnify CASH

CONNECTION nor MEZRAH under the CASH CONNECTION Policy or the AIR-VAC Policy

for any damages awarded to LEE in the underlying litigation and that should a lawsuit be brought

by LEE against AIR-VAC that it likewise has no duty to indemnify AIR-VAC for any damages

awarded to LEE in that litigation.

       24.     There exists an actual, present and practical need for the declaration of coverage

under the CASH CONNECTION and AIR-VAC Policies, and the rights and obligations of

PROGRESSIVE.




                                                  6
  Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 7 of 8 PageID 7



       25.       There exists a present, ascertained or ascertainable set of facts or present

controversy as to a state of facts concerning the rights and obligations of PROGRESSIVE under

the CASH CONNECTION and AIR-VAC Policies .

       26.       The rights and obligations of PROGRESSIVE under the CASH CONNECTION

and AIR-VAC Policies are dependent upon the facts and the law applicable to the facts affecting

coverage under the CASH CONNECTION and AIR-VAC Policies.

       27.       PROGRESSIVE and the Defendants have an actual, present, adverse and

antagonistic interest in the subject matter described herein.

       28.       All proper and present antagonistic interests are before the court by proper process.

       29.       PROGRESSIVE is in doubt with respect to its rights under the CASH

CONNECTION and AIR-VAC Policies and, by this Complaint, seeks a declaration of its rights

and obligations under the CASH CONNECTION and AIR-VAC Policies with respect to claims

asserted against PROGRESSIVE.

       30.       Pursuant to the provisions of Fed. R. Civ. P. 57 and 28 U.S.C. §§ 2201 and 2202,

this court is invested with the power to declare the rights and liabilities of the parties hereto and to

give such relief as it deems necessary under the facts and circumstances.

       WHEREFORE, PROGRESSIVE respectfully requests this Court to enter a declaratory

judgment concerning the CASH CONNECTION and AIR-VAC Policies and to declare the

existence or non-existence of any immunity, power, privilege or right, or any other fact upon which

the existence or non-existence of such immunity, power, privilege or right may depend, including

the following:




                                                   7
    Case 8:19-cv-02178-JSM-AEP Document 1 Filed 08/29/19 Page 8 of 8 PageID 8


      7KDW QHLWKHU WKH &$6+ &211(&7,21 3ROLF\ QRU $,59$& 3ROLF\ SURYLGHV ERGLO\

        LQMXU\OLDELOLW\FRYHUDJHWR&$6+&211(&7,21$,59$&RU0(=5$+DVDUHVXOWRI

        WKH$FFLGHQW

      7KDW 352*5(66,9( KDV QR GXW\ WR LQGHPQLI\ &$6+ &211(&7,21 $,59$& RU

        0(=5$+IRUDQ\GDPDJHVDZDUGHGWR/((DVDUHVXOWRIWKH$FFLGHQW

      6XFKRWKHUUHOLHIDVWKLV&RXUWPD\GHHPMXVWDQGSURSHU

'$7('$XJXVW


                                 5HVSHFWIXOO\VXEPLWWHG

                                      
                                      V
                                            Stuart
                                               
                                                     J.
                                                      
                                                        Freeman
                                                                        
                                      6WXDUW-)UHHPDQ(VTXLUH
                                      )ORULGD%DU1R
                                      )5((0$1*2/',6 &$6+3$
                                      )LUVW$YHQXH1RUWK
                                      3RVW2IILFH%R[
                                      6W3HWHUVEXUJ)ORULGD
                                      3KRQH  
                                      )D[  
                                      VWXDUWIUHHPDQ#IJFODZILUPFRP
                                      
                                 $WWRUQH\VIRU3ODLQWLII




                                                 

